
	
		III
		109th CONGRESS
		2d Session
		S. RES. 507
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Biden (for himself,
			 Mr. Chafee, Mr.
			 Inouye, Mr. DeWine,
			 Mr. Inhofe, Mr.
			 Bond, Mrs. Dole,
			 Mr. Coleman, Mrs. Lincoln, Mr.
			 Crapo, Ms. Collins,
			 Mr. Pryor, Ms.
			 Snowe, Mr. Chambliss,
			 Mr. Specter, Mr. Wyden, Mr.
			 Gregg, Mr. Allen, and
			 Mr. Baucus) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 12, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of November 5 through November 11,
		  2006, as National Veterans Awareness Week to emphasize the need
		  to develop educational programs regarding the contributions of veterans to the
		  country.
	
	
		Whereas tens of millions of Americans have served in the
			 Armed Forces of the United States during the past century;
		Whereas hundreds of thousands of Americans have given
			 their lives while serving in the Armed Forces during the past century;
		Whereas the contributions and sacrifices of the men and
			 women who served in the Armed Forces have been vital in maintaining the
			 freedoms and way of life enjoyed by the people of the United States;
		Whereas the advent of the all-volunteer Armed Forces has
			 resulted in a sharp decline in the number of individuals and families who have
			 had any personal connection with the Armed Forces;
		Whereas this reduction in familiarity with the Armed
			 Forces has resulted in a marked decrease in the awareness by young people of
			 the nature and importance of the accomplishments of those who have served in
			 the Armed Forces, despite the current educational efforts of the Department of
			 Veterans Affairs and the veterans service organizations;
		Whereas the system of civilian control of the Armed Forces
			 makes it essential that the future leaders of the Nation understand the history
			 of military action and the contributions and sacrifices of those who conduct
			 such actions; and
		Whereas, on November 2, 2005, President George W. Bush
			 issued a proclamation urging all the people of the United States to observe
			 November 6 through November 12, 2005, as National Veterans Awareness
			 Week: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of November 5 through November 11, 2006, as National Veterans
			 Awareness Week; and
			(2)encourages the
			 people of the United States to observe the week with appropriate educational
			 activities.
			
